Exhibit 1 ELBIT VISION SYSTEMS LTD. NOTICE OF ANNUAL AND SPECIAL GENERAL MEETING AND PROXY STATEMENT January 17, 2012 ELBIT VISION SYSTEMS LTD. NOTICE OF ANNUAL SPECIAL AND GENERAL MEETING OF THE COMPANY’S SHAREHOLDERS January 17, 2012 Notice is hereby given that an Annual Special and General Meeting of the Shareholders (the “Meeting”) of Elbit Vision Systems Ltd. (the “Company”) will be held at the offices of Yigal Arnon & Co., 1 Azrieli Center, 46th Floor, Tel-Aviv, Israel, on January 17, 2012, at 11:00 a.m. for the following purposes: 1. To elect four (4) directors for the coming year. 2. To (i) ratify the appointment of Brightman Almagor & Co., a member of Deloitte Touche Tohmatsu (“Brightman”) as the independent public accountants of the Company for the year ending December 31, 2010, (ii) approve the appointment ofBrightman as the independent public accountants for the year ending December 31, 2011, and (iii) authorize the Audit Committee to fix the remuneration of the Company’s independent public accountants in accordance with the volume and nature of their services. 3. To reapprove the terms of a Consulting Agreement, between the Company and Cyloes Ltd., a company wholly owned by Sam Cohen. 4. To approve an increase in the remuneration terms due to Cyloes Ltd., under the Consulting Agreement, effective October 1, 2011. 5. To reapprove the terms of a Consulting Agreement between the Company and Yaron Financial Services Ltd., a company wholly owned by Yaron Menashe. 6. To approve an increase in the remuneration terms due to Yaron Financial Services Ltd., under the Consulting Agreement, effective October 11. To receive the Company’s Consolidated Balance Sheet at December 31, 2010, and the Consolidated Statement of the Income for the year then ended Shareholders of record at the close of business on December 16, 2011 will be entitled to notice of, and to vote at, the Meeting. Shareholders who do not expect to attend the Meeting in person are requested to mark, date, sign and mail the enclosed proxy as promptly as possible in the enclosed stamped envelope. By Order of the Board of Directors, Elbit Vision Systems Limited Date:December 18, 2011 2 PROXY STATEMENT ELBIT VISION SYSTEMS LTD. Bareket 7, Industrial Park Caesarea P.O.B 3047, Caesarea, Israel ANNUAL AND SPECIAL GENERAL MEETING OF SHAREHOLDERS January 17, 2012 The enclosed proxy is being solicited by our Board of Directors (the "Board") for use at our annual and special general meeting of shareholders (the “Meeting”) to be held on January 17, 2012, or at any adjournment thereof.The record date for determining which of our shareholders is entitled to notice of, and to vote at, the Meeting is established as of the close of business on December 16, 2011. On that date, we had outstanding and entitled to vote 69,652,779 of our ordinary shares, nominal value 1.00 New Israeli Shekel (“NIS”) each (the “Ordinary Shares”). The proxy solicited hereby may be revoked at any time prior to its exercise, by means of a written notice delivered to us, by substitution of a new proxy bearing a later date or by a request for the return of the proxy at the meeting. We expect to solicit proxies by mail and to mail this proxy statement and the accompanying proxy card to shareholders on or about December 20, 2011. We will bear the cost of the preparation and mailing of these proxy materials and the solicitation of proxies. We will, upon request, reimburse banks, brokerage houses, other institutions, nominees, and fiduciaries for their reasonable expenses in forwarding solicitation materials to beneficial owners. Upon the receipt of a properly executed proxy in the form enclosed, the persons named as proxies therein will vote the ordinary shares covered thereby in accordance with the instructions of the shareholder executing the proxy. With respect to the proposals set forth in the accompanying Notice of Meeting, a shareholder may vote in favor of the proposals or against the proposals or may abstain from voting on the proposals. Shareholders should specify their choice on the accompanying proxy card. If no specific instructions are given with respect to the matter to be acted upon, the shares represented by a signed proxy will be voted FOR the proposals set forth in the accompanying Notice of Meeting. We are not aware of any other matters to be presented at the meeting. Any shareholder returning the accompanying proxy may revoke such proxy at any time prior to its exercise by (i) giving written notice to us of such revocation, (ii) voting in person at the Meeting or requesting the return of the proxy at the Meeting or (iii) executing and delivering to us a later-dated proxy. Written revocations and later-dated proxies should be sent to: Corporate Secretary, Elbit Vision Systems Ltd., Bareket 7, Industrial Park Caesarea, P.O.B 3047, Caesarea, Israel. Each ordinary share is entitled to one vote on each matter to be voted on at the Meeting. Subject to the terms of applicable law, two or more shareholders present, in personal or by proxy, who hold or represent together at least 25% of the voting rights of our issued share capital will constitute a quorum for the Meeting.If within half an hour from the time appointed for the Meeting a quorum is not present, the Meeting shall stand adjourned for one week, to January 23, 2012, at the same hour and place, without it being necessary to notify our shareholders. If a quorum is not present at the adjourned date of the Meeting within half an hour of the time fixed for the commencement thereof, subject to the terms of applicable law, the persons present in person or by proxy, shall constitute a quorum. Each of proposals 1 and 2 to be presented at the Meeting requires the affirmative vote of shareholders present in person or by proxy and holding our ordinary shares amounting, in the aggregate, a majority of the votes actually cast with respect to such proposal. Each of proposals 3, 4,5 and 6 requires the affirmative vote of shareholders present in person or by proxy and holding our ordinary shares amounting in the aggregate to (i) the majority of the votes actually cast with respect to such proposal including at least half of the voting power of those shareholders who do not have a "Personal Interest," (as defined below) who are present in person or by proxy and vote on such proposal, or (ii) the majority of the votes cast on such proposal at the meeting, provided that the total votes cast in opposition to such proposal by those shareholders who do not have a "Personal Interest" does not exceed 2% of all the voting power in the Company. A “Personal Interest” of a shareholder in the approval of each of Proposal 3, 4 5 and 6, (i) includes the personal interest in the proposal of any members of his/her immediate family (including the spouses thereof), or a personal interest of a body corporate in which the shareholder or such family member thereof serves as a director or the chief executive officer, owns at least 5% of its issued share capital or its voting rights or has the right to appoint a director or chief executive officer, and (ii) excludes a personal interest that arises solely from the fact of holding our ordinary shares or the shares of any body corporate. 3 PROPOSAL 1 OF THE MEETING ELECTION OF DIRECTORS Our Board has designated the persons named below for election to serve until the next Annual General Meeting of our shareholders. In the absence of instructions to the contrary, the persons named in the enclosed proxy will vote the ordinary shares represented thereby “For” the election of the directors listed below (as a group). If any of such directors is unable to serve, the persons named in the proxy shall vote the ordinary shares for the election/re-election of such other nominee/director as the Board of Directors may propose. The following nominees have advised the Company that they will to serve as directors upon election. The following provides certain relevant information concerning the directors, including their principal occupation during at least the past five years. Director Age Principal Occupation Sam Cohen
